Citation Nr: 1532095	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  08-15 318	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI), claimed as residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel






INTRODUCTION

The Veteran served in the Army Reserves with periods of active duty from February 1960 to June 1961, March 1974 to March 1976, November 1977 to February 1982, and again from September 1985 to April 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2006 and June 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Chicago, Illinois and Cleveland, Ohio respectively.  The case was subsequently transferred to the RO in New York, New York. 

The case was brought before the Board in May 2104, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.  


FINDING OF FACT

The most persuasive, competent, and credible evidence of record does not link any TBI, to include memory impairment, to his active duty.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a TBI, claimed as residuals of a head injury, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Assist and Notify

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326.  Letters dated in September 2005 and November 2006 satisfied the duty to notify provisions to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A § 5103(a); 38 C.F.R § 3.159(0(1); Quartuccio v. Principi, 16 Vet App 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained to the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R § 3.159.  

The Veteran contends he had a head injury in 1986 or 1987 during his fourth period of active duty.  He further indicates he suffers from memory loss due to this injury and, therefore, cannot work.  He submitted evidence of receipt of Social Security Administration (SSA) benefits. The Board previously remanded this claim, in part, to obtain any outstanding VA or SSA records.  Despite efforts by the RO/AMC, VA outpatient treatment records prior to 2001, largely could not be found (aside from some sporadic treatment notes dated in the 1990s). The SSA, moreover, informed VA that any records associated with this Veteran had been destroyed.  The Veteran was notified and asked to submit any records in his possession, which he has done.  The claims folder does contain correspondence from SSA, confirming benefits, and service treatment records, which do not confirm a 1986 or 1987 head injury.  The Board finds the RO has exhausted reasonable efforts to obtain these records and any additional efforts would be futile.

The Veteran has not identified any other documents that he feels would be relevant to his claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was provided a VA examination in connection with his head injury claim in May 2012.  The Board finds the examination and opinion rendered are adequate for deciding the claim herein.  Cf. 38 C F R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination and opinion addressed the Veteran's contentions, current objective findings, accurate medical and military history, evaluated the likely etiology of diagnoses rendered, and provided supporting explanation and rationale for all conclusions reached.  The examination was thorough and all necessary evidence and testing was considered by the examiner.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinsela v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir 2009).

Service connection may also be granted for chronic disabilities, such as psychoses or organic diseases of the nervous system, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Here, no legal presumption is applicable because the earliest evidence of the Veteran's noted psychoses, memory problems, and other brain dysfunction is years after service.

At the outset, the Board notes the Veteran's statements were considered, but his statements are inconsistent with the objective evidence of record. The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disability is not a determination "medical in nature" and is capable of lay observation).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the Board finds the Veteran's statements regarding an in-service robbery with head injury in 1986 or 1987 inconsistent with the other evidence of record, and thus, are less credible.

Specifically, the Veteran describes an in-service alteration in an elevator in either 1986 or 1987 where he was on active duty as an Army recruiter.  He claims he was assaulted by two men in an elevator who attempted to rob him.  During this alteration, he sometimes reported he fought back and, at other times, indicates he does not remember the incident at all.  He claims he was immediately treated at a VA facility and, at other times, he claims he did not seek treatment immediately until his memory was affected.  Further, the Veteran concedes he forgets things easily and cannot remember the details of the event.

His service treatment records are completely silent as to this 1986 or 1987 incident.  The Veteran was treated for headaches in February 1987, which was diagnosed as a general muscular headache.  The Veteran was also, significantly, treated for cocaine addiction with an 11 year history in June 1987. 

Earlier service treatment records do confirm a head injury in April 1961, over two decades prior to the Veteran's claimed incident.  At that time, treatment records indicate the Veteran fell from a truck, struck the top of his head on the road, and suffered abrasions to his scalp, left hand, and right knee.  The Veteran complained of dizziness, but he did not lose consciousness.  The skull x-ray was negative, and he returned to full duty without any residuals.  

The Veteran does not contend that this 1961 injury caused any ongoing symptoms.  Rather, he maintains he had a more serious head injury during an attempted robbery in 1986 or 1987.  This event, in contrast, is not recorded in his service treatment records or in any VA medical records.

He submitted statements from his two brothers and nephew who indicated they recall the Veteran's description of the event and the progressive decrease in memory.  None of these lay statements, however, indicate they had actual knowledge or otherwise witnessed the alteration.

The Veteran's claims folder, which includes voluminous treatment records, does not include any mention of this altercation until 2005, nearly two decades later.  The Veteran has a five-decade history of polysubstance abuse.  His treatment records after service, prior to 2005, largely include substance abuse treatment with no mention of a prior head injury or any complaints related to memory.  There is a noticeable gap in treatment records from 2001 to 2005.

In May 2005, the Veteran was sent for a neurological consultation due to head trauma "a couple of years ago" when he was hit by a car.  He indicates he lost consciousness for several minutes at that time and has been having trouble with memory ever since.  He also complained of frequent headaches.  The MRI at that time was abnormal indicating fluid in the brain with cystic encephalomalacia and cavitary changes.  The examiner at that time indicated the Veteran's headaches were tension-type, but memory problems were likely secondary to the head injury from the car accident.  

Within the same month (May 2005), the Veteran changed his story several times with regard to the head injury.  On neuropsychological testing, for example, the Veteran focused on his 50 year history of abusing drugs.  The examiner at that time diagnosed the Veteran with alcoholic dementia.

In contrast to being hit by a car "a couple of years ago," which is what he told the neurologist, the Veteran told another VA practitioner that same month (again, May 2005) that he was actually hit in the head in 1986 or 1987 during a robbery in New York.  He claims his tension headaches and memory problems started at that time.

In October 2007, a CT of the Veteran's head was ordered after a sudden onset of loss of smell one month prior, with bilateral hearing loss.  At that time, the examiner found no acute pathology, but rather noted "ill-defined low densities in the left frontal lobe and temporal lobe...most likely consistent with areas of encephalomalacia."

The Veteran's description of the in-service injury as noted above has been inconsistent in and of itself and is in stark contrast to the objective evidence of record.  Also significant, the Board notes that the treatment records dated prior to May 2005 do not give any indication that the Veteran suffered from memory problems, cognitive dysfunction, or any other residual of a head trauma.  In contrast, since May 2005 where the Veteran reported being hit by a car "a couple of years ago," the VA outpatient treatment records indicate the Veteran's inconsistent presentation.  For example, in November 2005, the VA physician noted the Veteran as "delusional."  Later that month, the Veteran was described as suffering from a polysubstance dependent psychosis.  

The Veteran was afforded a VA examination in May 2012 where the examiner noted the 1961 head injury confirmed in service treatment records, sporadic in-service complaints of headaches, the Veteran's contention of a 1986 or 1987 head trauma, and the May 2005 records indicating being hit by a car "a couple of years ago."  The examiner noted the Veteran's medical and military history, to include polysubstance abuse, complaints of headaches, and progressive memory problems.  The examiner further noted the lay statements confirming the Veteran's progressive memory problems.  

The examiner found the Veteran's history "difficult [to] interpret" and, therefore could not confirm a traumatic brain injury (TBI).  Memory problems and headaches, however, were evident on objective testing.  With regard to etiology, the examiner found the claimed condition "less likely than not" incurred in or caused by the Veteran's military service.  The examiner explained that the 1986 or 1987 injury was not objectively evident in the record and, indeed, there were other documented visits to health care providers in the general time frame without any mention of this event.  The Veteran could not give a clear history of any true TBI and in fact, said he was conscious enough to strike one of his attackers.  

The examiner further explained that in the case of a true TBI, immediate symptoms such as memory deficits, nausea, dizziness, etc. would be at their greatest at the time of the injury and subsequently improve.  In this case, however, the Veteran's memory problems have grown progressively worse, as confirmed by lay observers.  The examiner opined that the progressive memory loss is more consistent with a process such as alcohol dementia. 

The examiner also found the Veteran's polysubstance abuse history and the 2005 evidence of a more recent head injury highly significant.  The examiner opined that it was "more likely that the Veteran's very long history of alcohol and cocaine abuse and the mild TBI from the accident when he was struck by a vehicle are the cause for his memory loss."  Further, the examiner opined that the Veteran's headaches are also not likely related to a TBI in the late 1980s for the same reasons - that there is no objective evidence of such an injury.

The Board finds the May 2012 VA examiner's opinion persuasive.  It is based on a complete review of the claims folder, to include all medical evidence, the lay contentions by the Veteran and his family members, and a thorough physical examination.  The examiner provided a detailed rationale for the opinions rendered.

In contrast, the Board does not find the Veteran's lay statements credible or persuasive.

The Veteran's description of a serious TBI in 1986 or 1987 is inconsistent with the service treatment records showing treatment on one occasion for a head injury in 1961 with no residuals.  It was due to a fall-type injury, whereas the Veteran claims he was robbed in an elevator.  He reports he does not remember the incident and, at other times, indicates he was conscious enough to fight back.  He further claims he was treated right away and, at other times, indicates he did not seek treatment until he noticed problems with his memory.  He concedes memory impairment and his inability to be a reliable historian.

Also cutting against his claim is the fact that the Veteran has a very lengthy polysubstance abuse dependency, and has been diagnosed with alcoholic dementia.  The Veteran concedes he started abusing various drugs and alcohol at the age of 13.  His memory problems, moreover, have been described medically and by lay observers as "progressive."  The May 2012 VA examiner explained, on the other hand, that a true TBI would cause the greatest impairment immediately following the injury with a progressive improvement of symptoms.  

These inconsistencies in the record weigh against the Veteran's credibility as to his descriptions of in-service injury a symptoms since service.  See Madden, 125 F.3d at 1481; Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding the Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

Because of the Veteran's inconsistent statements and medical evidence weighing against the Veteran's contentions, the Board gives greater credence and weight to the contemporaneous medical records filed in this matter.  
	
In short, the credible and probative evidence of record indicates the Veteran did have a head injury in 1961 during active duty, but with no reported residuals.  He has a very lengthy history of polysubstance abuse causing alcoholic dementia and a 2005 post-service diagnosis of cystic encephalomalacia following a post-service head injury.  His complained symptoms of memory loss and headaches have not been medically attributed to any incident of his military service.  Indeed, there is medical evidence to the contrary.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).



ORDER

Entitlement to service connection for a traumatic brain injury, claimed as residuals of a head injury, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


